Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney, Anna Lloyd Reg. No. 65,202 on August 13, 2021.

The application has been amended as follows: 


1. (Currently Amended)  An information processing apparatus comprising:
circuitry configured to
receive a manifest file for a content stream, 
receive primary content from a first server based on the manifest file[[.]],
receive manifest file update information from the first server, the manifest file update information indicating early termination of secondary content of the content stream during a period is permitted, 


send a request for the secondary content associated with the period to a [[the]] second server based on the manifest file update information, 
receive the secondary content from the second server, and
output the secondary content for display during the period based on whether the secondary content is terminated early,
wherein the manifest file includes early termination capability information that indicates a switching type in response to switching from the secondary content that is terminated early to the primary content. 

2. (Original) The information processing apparatus according to claim 1, wherein the manifest file is a media presentation description (MPD).

3. (Original) The information processing apparatus according to claim 1, wherein the secondary content is presented between segments of the primary content.

4. (Original) The information processing apparatus according to claim 1, wherein the secondary content includes advertisement content.

5. - 6. (Canceled).

7. (Currently Amended) The information processing apparatus according to claim [[6]] 1, wherein the switching type is a gap in playback during the switching, loss of quality during the switching, or seamless switching.

8. (Original) The information processing apparatus according to claim 1, wherein the manifest file update information includes update mechanism information, the update mechanism information indicating at least one update mechanism for the manifest file.

9. (Previously Presented) The information processing apparatus according to claim 8, wherein 
the manifest file is a media presentation description (MPD), and


10. (Currently Amended) A method for processing a content stream, the method comprising:
receiving a manifest file for a content stream; 
receiving primary content from a first server based on the manifest file;
receiving, by interface circuitry of an information processing apparatus, manifest file update information from the first server, the manifest file update information indicating early termination of secondary content of the content stream during a period is permitted


sending a request for the secondary content associated with the period to a manifest file update information; 
receiving the secondary content from the second server; and
,
wherein the manifest file includes early termination capability information that indicates a switching type in response to switching from the secondary content that is terminated early to the primary content. 

11. (Original) The method according to claim 10, wherein the manifest file is a media presentation description (MPD).

12. (Original) The method according to claim 10, wherein the secondary content is presented between segments of the primary content.

13. (Original) The method according to claim 12, wherein the secondary content is advertisement content.

14. – 15. (Canceled).

16. (Currently Amended) The method according to claim [[15]] 10, wherein the switching type is a gap in playback during the switching, loss of quality during the switching, or seamless switching.



18. (Previously Presented) The method according to claim 17, wherein 
the manifest file is a media presentation description (MPD), and
the update mechanism information includes a value of an event element of the MPD that is included in the period associated with the secondary content for which early termination is permitted.

19. – 22. (Canceled) 

23. (New) The information processing apparatus according to claim 1, wherein 
the manifest file update information includes one or a combination of minimum advanced notice timing information and minimum content duration information, 
the request for the secondary content includes the one or the combination of the minimum advanced notice timing information and minimum content duration information, and
the secondary content is selected based on the one or the combination of the minimum advanced notice timing information and the minimum content duration information.

24. (New) The method according to claim 10, wherein 
the manifest file update information includes one or a combination of minimum advanced notice timing information and minimum content duration information, 

the secondary content is selected based on the one or the combination of the minimum advanced notice timing information and the minimum content duration information.





Response to Amendment
In light of the amendments, Double Patenting rejections are withdrawn. 
Claim objections are withdrawn. 

Allowable Subject Matter
Claims 1-4, 7-13, 16-18 and 23-24 are allowed.
Independent claims 1 and 10 contain the claim scope of the Original filed claims 6 and 15. Newly added claims 23 and 24 restore the claim scope of cancelled claims 5 and 14.
See Non-Final Office Action dated April 2, 2021 for reasons for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JMC/Examiner, Art Unit 2459    

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459